Title: From Alexander Hamilton to James McHenry, 18 March 1800
From: Hamilton, Alexander
To: McHenry, James



Sir
New York March 18. 1800

I have understood that the late Commander in Chief was forming some system to arrange the relative rank of the Field officers. I would wish you to inform me what progress he may have made, that the arrangement may be completed, and the rank of the Field officers, who are naturally very anxious on this Subject, be determined.
I would wish to know, whether the regulations adopted by the President with regard to rank and promotion in the Army, applies to the interior of a regiment, or only to the rank in the line of the Army, as in the former case it may probably reverse the relative rank of Majors, who when the regiments were organized, (the above regulations not being then made), were appointed and their relative rank in the regiment designated, as first and Second majors.
Secy of War

